Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 9/16/21 is acknowledged.  The traversal is on the ground(s) that a foreign office did not claim lack of unity and linkage between inventions would not require additional search burden.  This is not found persuasive because actions of a foreign office do not negate holding in the instant case, undue burden is maintained, and applicants’ remarks do not identify failure in the requirement made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/16/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-5 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR-1,393,269.
	FR-1,393,269 discloses composites based on polyurethane foam and 3D spacer fabric (see claims and figure). The polyurethane foam is based on polyether polyols having OH numbers and molecular weights as claimed and polyisocyanates as claimed (see Examples).  As to claims 5 and 17, though FR-1,393,269’s disclosure does not particularly disclose the polydispersion criteria of applicants’ claims, owing to the closeness of the make-up of the polyol materials involved it is held that the polyols utilized in the preparations of FR-1,393,269 would inherently possess polydispersion index/polydispersity index (PDI) values as defined by applicants’ claims.

Claim(s) 1, 5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al.(Technical Textiles Document){cited by applicants}, as evidenced by EP-1,194,468 and its English equivalent USPAT 6,858,655}.
	Schaefer et al. discloses composites based on polyurethane foam and 3D spacer fabric (see title and figures 1 and 2). The polyurethane flexible foam is based on EP1194468 B2 (see page 35, left column) {hereon referencing concerning EP-1,194,468 will be made to English equivalent USPAT 6,858,655}. These foams are based on polyurethanes based on polyether polyols and polyisocyanates as claimed (see Examples and claims).  As to claims 5 and 17, though Schaefer et al.’s disclosure and its accompanying evidentiary document(s) do not particularly disclose the polydispersion criteria of applicants’ claims, owing to the closeness of the make-up of the polyol materials involved it is held that the polyols utilized in the preparations of Schaefer et al. would inherently possess polydispersion index/polydispersity index (PDI) values as defined by applicants’ claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR-1,393,269 as applied to claims 1, 3-5 and 15-17 above.  
FR-1,393,269 differs from applicants’ claims in that it doesn’t particularly require the functionalities as claimed by claims 2 and 14. However, FR-1,393,269 does identify mixtures of diols and triols in its disclosed polyether polyol compositions.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any combinations of the diols and triols provided for by FR-1,393,269 in the practice of the invention of FR-1,393,269 for the purpose of varying crosslink densities of foam products developed in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Moreover, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I).  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

s 6, 7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR-1,393,269 as applied to claims 1, 3-5 and 15-17 above, and further in view of Spillane et al.(5,385,036).
To the degree that difference is evident between FR-1,393,269 and the instant claims 6, 7, 18 and 19 based on the make-up and thickness of the 3-D spacer fabric utilized, Spillane et al. discloses 3-D spacer fabrics of thickness and polyester(PET) composition to be known (column 2 lines 56-57 & column 13 lines 41-43).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any known 3-D spacer fabric, including the 3-D spacer fabric of Spillane as the 3-D spacer fabric of FR-1,393,269 for the purpose of imparting its recognized and functionally equivalent cushioning and spacing effect in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Claims 2-4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al.(Technical Textiles Document){cited by applicants}, as evidenced by EP-1,194,468 and its English equivalent USPAT 6,858,655} as applied to claims 1, 5 and 17 above, and further in view of Bollmann et al. (2013/0197118).  
Schaefer et al. differs from applicants’ claims in that it doesn’t particularly require the functionalities, KOH numbers and molecular weights as claimed. However, Bollmann et al. discloses polyether and polyester polyols having functionalities, OH numbers and molecular weights in overlap with those claimed to be known for purposes of forming good polyurethane foam cushioning products (paragraphs [0030]-[0037] and the examples).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any polyether polyol(s) provided for by Bollmann et al. in forming the preparations of Schaefer et al. for the purpose of achieving acceptably developed polyurethane foam cushioning products in the practice of Schaefer et al.’s invention in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
  
Claims 6, 7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al.(Technical Textiles Document){cited by applicants}, as evidenced by EP-1,194,468 and its English equivalent USPAT 6,858,655} as applied to claims 1, 5 and 17 above, and further in view of Spillane et al.(5,385,036).
To the degree that difference is evident between Schaefer et al.  and the instant claims 6, 7, 18 and 19 based on the make-up and thickness of the 3-D spacer fabric utilized, Spillane et al. discloses 3-D spacer fabrics of thickness and polyester(PET) composition to be known (column 2 lines 56-57 & column 13 lines 41-43).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any known 3-D spacer fabric, including the 3-D spacer fabric of Spillane as the 3-D spacer fabric of Schaefer et al. for the purpose of imparting its recognized and functionally equivalent cushioning and spacing effect in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765